FILED
                             NOT FOR PUBLICATION                            NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WALTER M. SHAW, M.D.,                            No. 09-56102

               Plaintiff - Appellant,            D.C. No. 3:06-cv-02680-MMA-
                                                 POR
  v.

COUNTY OF SAN DIEGO; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Walter M. Shaw, M.D., appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that defendants’ approval of a

fraudulent subdivision map violated his constitutional rights. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Olsen v. Idaho State Bd. of Med.,

363 F.3d 916, 922 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Shaw’s due

process claim because it is barred by the applicable statute of limitations, and Shaw

failed to raise a triable issue as to whether he is entitled to equitable tolling based

on his prior state court action. See Canatella v. Van De Kamp, 486 F.3d 1128,

1132-33 (9th Cir. 2007) (§ 1983 claims that were more than one year old as of

January 1, 2003 barred under California’s previous one-year statute of limitations);

Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1141 (9th Cir. 2001)

(en banc) (equitable tolling during a plaintiff’s prior pursuit of a remedy in a

different forum does not apply to “a claim for a distinct wrong that was not the

basis of the earlier proceeding”).

      We do not consider Shaw’s contentions raised for the first time on appeal or

not supported by argument. See Travelers Prop. Cas. Co. of Am. v.

ConocoPhillips Co., 546 F.3d 1142, 1146 (9th Cir. 2008); Hilao v. Estate of

Marcos, 103 F.3d 767, 778 n.4 (9th Cir. 1996).

      Shaw’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                      09-56102